ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Jus-E-Nuf                                       ) ASBCA No. 62781
                                                )
Under Contract No. W912BV-20-P-0087             )

APPEARANCE FOR THE APPELLANT:                      Max C. Myers, Esq.
                                                    Myers Kalka Law Firm, PLLC
                                                    Yale, OK

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Lauren M. Williams, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Tulsa

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

       Dated: November 16, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62781, Appeal of Jus-E-Nuf,
rendered in conformance with the Board’s Charter.

       Dated: November 16, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals